Attorney Grievance Commission of Maryland v. Michael David Fraidin, Misc. Docket AG
No. 6, September Term, 2013, Opinion by Greene, J.


ATTORNEY DISCIPLINE – Under the circumstances, an attorney’s mishandling of client
funds in his attorney trust account, combined with concocting and executing a scheme with
his wife to commit bankruptcy fraud, constitute violations of Maryland Rules 16-606.1, 16-
607, and 16-609; and MLRPC 1.15, 8.1(a), 8.4(a), (b), (c) and (d), and warrant the sanction
of disbarment.
Circuit Court for Baltimore City
Case No. 24-C-13-001934
Argued: April 7, 2014

                                         IN THE COURT OF APPEALS
                                              OF MARYLAND

                                            Misc. Docket AG No. 6

                                             September Term, 2013
                                   ______________________________________


                                    ATTORNEY GRIEVANCE COMMISSION
                                            OF MARYLAND

                                                        v.

                                          MICHAEL DAVID FRAIDIN
                                   _______________________________________

                                        Barbera, C.J.
                                        Harrell
                                        Battaglia
                                        Greene
                                        Adkins
                                        McDonald
                                        Watts,

                                                JJ.
                                   _______________________________________

                                             Opinion by Greene, J.
                                   ______________________________________

                                        Filed: May 16, 2014
       The Attorney Grievance Commission of Maryland (“Petitioner” or “Bar Counsel”),

acting pursuant to Maryland Rule 16-751(a), filed a “Petition For Disciplinary Or Remedial

Action” against Michael David Fraidin (“Respondent” or “Fraidin”), on March 25, 2013.

Petitioner charged Respondent with violating various Maryland Lawyers’ Rules of

Professional Conduct (“MLRPC” or “Rule”), specifically Rule 1.15 (Safekeeping Property),1

Rule 8.1 (Bar Admission and Disciplinary Matters),2 and Rule 8.4(a), (b), (c) and (d)

(Misconduct).3 In addition, Petitioner charged Respondent with violating Maryland Rules

16-606.1 (Attorney Trust Account Record-Keeping),4 16-607 (Commingling of Funds),5 and


      1
         MLRPC 1.15 provides in pertinent part that “(a) A lawyer shall hold property of
clients or third persons that is in a lawyer’s possession in connection with a representation
separate from the lawyer’s own property. . . .”
       2
          MLRPC 8.1 provides in pertinent part that “a lawyer . . . in connection with a
disciplinary matter, shall not: (a) knowingly make a false statement of material fact; or (b)
fail to disclose a fact necessary to correct a misapprehension known by the person to have
arisen in the matter, or knowingly fail to respond to a lawful demand for information from
an admissions or disciplinary authority, except that this Rule does not require disclosure of
information otherwise protected by Rule 1.6.”
       3
        MLRPC 8.4 provides in pertinent part that “[i]t is professional misconduct for a
lawyer to: (a) violate or attempt to violate the [MLRPC], knowingly assist or induce another
to do so, or do so through the acts of another; (b) commit a criminal act that reflects
adversely on the lawyer’s honesty, trustworthiness or fitness as a lawyer in other respects;
(c) engage in conduct involving dishonesty, fraud, deceit or misrepresentation; (d) engage
in conduct that is prejudicial to the administration of justice[. . . .]”
       4
         Md. Rule 16-606.1 provides, in relevant part:
       (a) Creation of Records. The following records shall be created and
       maintained for the receipt and disbursement of funds of clients or of third
       persons:
       (1) Attorney Trust Account Identification. An identification of all attorney
       trust accounts maintained . . . .
       (2) Deposits and Disbursements. A record for each account that
                                                                             (continued...)
16-609 (Prohibited Transactions).6 The alleged violations stemmed primarily from two

courses of conduct: (1) improper use and maintenance of Respondent’s attorney trust

account, and (2) engaging and assisting Respondent’s wife in bankruptcy fraud.

       This Court referred the matter to the Honorable Christopher L. Panos of the Circuit

Court for Baltimore City for a hearing to issue findings of fact and conclusions of law


       4
        (...continued)
       chronologically shows all deposits and disbursements . . . .
       (3) Client Matter Records. A record for each client matter in which the
       attorney receives funds in trust . . . .
       (4) Record of Funds of the Attorney. A record that identifies the funds of the
       attorney held in each attorney trust account as permitted by Rule 16-607 b.
       (b) Monthly Reconciliation. An attorney shall cause to be created a monthly
       reconciliation of all attorney trust account records, client matter records,
       records of funds of the attorney held in an attorney trust account as permitted
       by Rule 16-607 b, and the adjusted month-end financial institution statement
       balance. . . .
       5
         Md. Rule 16-607 provides, in relevant part, the general prohibition that “an attorney
or law firm may deposit in an attorney trust account only those funds required to be deposited
in that account by Rule 16-604 or permitted to be so deposited by section b. of this Rule. .
. .”
       6
         Md. Rule 16-609 provides:
       (a) Generally. An attorney or law firm may not borrow or pledge any funds
       required by the Rules in this Chapter to be deposited in an attorney trust
       account, obtain any remuneration from the financial institution for depositing
       any funds in the account, or use any funds for any unauthorized purpose.
       (b) No Cash Disbursements. An instrument drawn on an attorney trust
       account may not be drawn payable to cash or to bearer, and no cash withdrawal
       may be made from an automated teller machine or by any other method. All
       disbursements from an attorney trust account shall be made by check or
       electronic transfer.
       (c) Negative Balance Prohibited. No funds from an attorney trust account
       shall be disbursed if the disbursement would create a negative balance with
       regard to an individual client matter or all client matters in the aggregate.

                                              2
pursuant to Md. Rule 16-757. On July 30, 2013 and August 1, 2013, Judge Panos conducted

a two day evidentiary hearing, during which Respondent represented himself and elected not

to testify as a witness or present any witnesses to testify on his behalf. Thereafter, the

hearing judge issued Findings of Fact and Conclusions of Law, in which he found, by clear

and convincing evidence, that Respondent violated MLRPC 1.15, 8.1, 8.4(a), (b), (c) and (d),

as well as Maryland Rules 16-606.1, 16-607, and 16-609.

                                          FACTS

       Respondent was admitted to the practice of law on December 15, 1992, and maintains

a solo practice in Baltimore, Maryland. Respondent is married to Mara Fraidin (“Ms.

Fraidin”), and they have two children. Since the Fraidins’ marriage in 1999, Ms. Fraidin has

at no time worked outside the home or had an independent source of income. Respondent

has at all relevant times been the sole income provider for the Fraidins. In 2004, Respondent

and Ms. Fraidin purchased a home, titled in their names as tenants by the entirety and

encumbered by a deed of trust held by Bank of America, N.A. (“Bank of America”).

Subsequently, in 2009, the Fraidins began to struggle financially, leading to legal

proceedings surrounding: (1) an outstanding debt related to a credit card held in Ms.

Fraidin’s name; (2) an outstanding debt related to a credit card held in Respondent’s name;

(3) foreclosure related to the marital home; and (4) Ms. Fraidin’s filing for Chapter 13

bankruptcy relief.




                                             3
                    Chase Bank Credit Card in Ms. Fraidin’s Name

       On February 5, 2010, Chase Bank USA, N.A. (“Chase Bank”) sued Ms. Fraidin in the

District Court of Maryland sitting in Baltimore County to collect on approximately $9,000.00

of outstanding debt on a credit card held by Ms. Fraidin in her name alone. On April 26,

2010, Ms. Fraidin retained Respondent to represent her in the Chase Bank litigation and

executed a document titled “Attorney Fee Agreement/Contract of Employment,” which stated

that Respondent would represent Ms. Fraidin for a reduced hourly rate of $150.00. On April

28, 2010, Respondent entered his appearance as the attorney of record for Ms. Fraidin in the

Chase Bank litigation.

       On February 25, 2011, Respondent, on behalf of Ms. Fraidin, and Chase Bank

negotiated a settlement for full satisfaction of Ms. Fraidin’s outstanding debt. The settlement

terms required that Ms. Fraidin pay $4,150.00 through three separate installments: $1,400.00

by March 31, 2011; $1,400.00 by April 30, 2011; and $1,350.00 by May 31, 2011. Despite

the terms of the “Attorney Fee Agreement/Contract of Employment,” Respondent never

charged Ms. Fraidin for his representation of her in that matter. Nevertheless, Respondent

made payments on behalf of Ms. Fraidin using funds from his Interest on Lawyer Trust

Account (“IOLTA”). As found by the hearing judge:

       Specifically, Respondent purchased, on March 31, 2011, three money orders
       [made out to the law firm representing Chase Bank in its action against Ms.
       Fraidin] from 7-Eleven totaling $1,400.00 On May 2, 2011, Respondent
       purchased a Bank of America cashier’s check in the amount of $1,400.00. On
       June 2, 2011, Respondent purchased a final Bank of America cashier’s check
       in the amount of $1,350.00 after executing a $1,350.00 “Cash Withdrawal”

                                              4
       from his IOLTA account also on the same day. Funds in Respondent’s IOLTA
       account, held in trust for Ms. Fraidin, were insufficient to support the
       payments made by Respondent. In order to purchase the foregoing money
       orders and cashier’s checks, Respondent withdrew monies in his IOLTA
       account held on behalf of other clients.

Respondent maintained no client ledger detailing the deposits, disbursements, or other

exchanges associated with the legal services provided to Ms. Fraidin relating to this matter.

                 Bank of America Credit Card in Respondent’s Name

       In December 2010, Respondent settled a $25,000.00 outstanding credit card debt with

Bank of America arising out of a credit card account held for personal use in his name alone.

The settlement included a payment plan requiring an initial payment of $7,000.00 by March

28, 2011, followed by twelve consecutive monthly payments of $1,500.00. On March 28,

2011, Respondent made a “Cash Withdrawal” of $7,000.00 from his IOLTA account, which

Respondent then used to purchase a Bank of America cashier’s check to make the initial

payment to Bank of America. With regard to Respondent’s explanation of this action, the

hearing judge found:

       Respondent asserted in his defense that he was representing Ms. Fraidin in the
       legal settlement with Bank of America and the money he withdrew and used
       from his IOLTA account was money held in trust on Ms. Fraidin’s behalf.
       Respondent thus contends that the money he withdrew from his IOLTA
       account was properly accountable and attributable to his legal representation
       of Ms. Fraidin. However, this defense is factually implausible in light of the
       fact that the Bank of America settlement stemmed from debt he incurred
       personally with a credit card issued in his name alone, which resulted in a legal
       settlement between him and Bank of America. As a result, this [c]ourt finds
       Respondent’s defense to be wholly without merit. [Moreover, t]he explanation
       Respondent made to Bar Counsel in a July 6, 2012 letter, [stating that the cash
       deposits “on 2/11/11 ($1,300), 2/14/11 ($1,000) and 3/28/11 ($5,000) were

                                              5
       monies being held on behalf of Mara Fraidin with a disbursement on 3/28/11
       ($7,000),”] and similar arguments made in filings and statements before this
       [c]ourt regarding his purported representation of Ms. Fraidin’s legal interests
       in the matter concerning the Bank of America credit card debt in his name
       alone, were knowingly and intentionally falsely made.

                 Liquidation of Respondent’s IRA/Retirement Assets

       On June 14, 2011, Respondent liquidated his personal IRA account in the amount of

$15,000.00, and wire-transferred the $15,000.00 into his IOLTA account. The hearing judge

found that “Respondent’s claim that this money . . . was being held for the benefit of and in

the course of his representation of Ms. Fraidin, to pay the debt owed on Respondent’s

personal credit card, is implausible.”       Rather, the $15,000.00 wire transfer from

Respondent’s personal IRA constituted personal funds, which Respondent deposited into his

IOLTA account.

                   Foreclosure Action and Bankruptcy Proceedings

       On June 1, 2010, Bank of America initiated a foreclosure action against Respondent

and Ms. Fraidin relating to their marital home. A public auction of the home was scheduled

for September 16, 2011. On September 14, 2011, two days prior to the scheduled public

auction, Ms. Fraidin filed a Chapter 13 Voluntary Petition for Bankruptcy, naming Bank of

America, as mortgage holder of the marital residence, as sole creditor. On September 16,

2011, Ms. Ellen W. Crosby (“Ms. Crosby”) was appointed the Bankruptcy Trustee in relation

to Ms. Fraidin’s Petition. At that time, Ms. Crosby sent Ms. Fraidin a letter providing

information about the Chapter 13 Bankruptcy process and requested copies of paychecks to



                                             6
substantiate Ms. Fraidin’s asserted income. In response to this request, Ms. Fraidin produced

copies of several checks each in the amount of $3,000.00 and drawn on Respondent’s IOLTA

account, which purported to be paychecks from Ms. Fraidin’s employment with

Respondent’s solo law practice. With regard to Respondent’s participation in this process,

the hearing judge found:

       In her bankruptcy proceedings, Ms. Fraidin asserted that she was self-
       represented. Additionally, Respondent denied having served as Ms. Fraidin’s
       attorney during the bankruptcy proceedings. In the course of Ms. Fraidin’s
       purported self-representation in the bankruptcy proceeding, Respondent
       “participated” in the collection of information, provided legal templates to Ms.
       Fraidin, and communicated with Christina M. Williamson, Esquire, counsel for
       Bank of America, toward the end of requesting a postponement for Ms.
       Fraidin, thus conveying to Ms. Williamson the perception that Respondent was
       acting as Ms. Fraidin’s “agent.” Additionally, Ms. Fraidin had, at best, a
       rudimentary understanding of the bankruptcy process as she did not
       comprehend the difference between the paychecks submitted in order to
       substantiate her source of income and checks sent to Ms. Crosby as the Trustee
       for the benefit of the creditors. Nor did Ms. Fraidin have any recollection as
       to where she purportedly obtained the form petition required to initiate the
       Chapter 13 Bankruptcy process. Despite never having formally entered his
       appearance on behalf of Ms. Fraidin, Respondent indeed served as her attorney
       in that matter.

       On September 28, 2011, Ms. Fraidin filed with the United States Bankruptcy Court

two documents relating to her financial interests and income: Schedule B – Personal

Property, and Schedule I – Current Income of Individual Debtor(s). With regard to the filing

of Schedule B, the hearing judge found:

       Included in the instructions on the Schedule B form is the directive, “Except
       as directed below, list all personal property of the debtor of whatever kind. If
       the debtor is married, state whether the husband, wife, both, or the marital
       community own the property by placing an ‘H,’ ‘W,’ ‘J,’ or ‘C’ in the column

                                              7
       labeled ‘Husband, Wife, Joint or Community.’” In response to request No. 12,
       requiring the identification of “interests in IRA, ERISA, Keogh, or other
       pension or profit sharing plans,” Ms. Fraidin selected “None.” At the time of
       Ms. Fraidin’s filing of Schedule B, Respondent maintained two retirement
       accounts with a combined total balance of approximately $40,000.00. Ms.
       Fraidin’s Schedule B did not identify or disclose Respondent’s retirement
       accounts in her Schedule B – Personal Property forms as required. The
       instructions for Schedule B also provide, inter alia, “If the property is being
       held for the debtor by someone else, state that person’s name and address
       under ‘Description and Location of Property.’” Ms. Fraidin did not state or
       disclose that between September and December 2011, Respondent
       was–according to him–holding money in his law firm escrow account for her
       benefit.

       With regard to Schedule I – Current Income of Individual Debtor(s), Ms. Fraidin

stated that she received $3,000.00 as “monthly gross wages, salary, and commissions.” She

further stated that, as of September 2011, she had been employed by the Law Offices of

Michael D. Fraidin for a period of two years and described her occupation as “marketing.”

In addition to Schedule I, Ms. Fraidin filed a “Chapter 13 Statement of Current Monthly

Income and Calculation of Commitment Period and Disposable Income” in which she stated

that she received from “wages, salary, tips, bonuses, overtime, commissions” in the amount

of $3,000.00 per month. When asked to identify “amounts paid by another person or entity,

on a regular basis, for the household expenses of the debtor or the debtor’s dependents,

including child support paid for that purpose” or “income from all other sources,” Ms.

Fraidin entered “$0.00.” Ms. Fraidin also filed a Statement of Financial Affairs, stating that

she received income from employment by Respondent’s law office in the amount of

$24,000.00 for 2010 and $22,000.00 for 2011. When asked to identify “income other than



                                              8
from employment or operation of business,” Ms. Fraidin selected “None.” Despite these

averments, the hearing judge found:

       Ms. Fraidin has never filed an Internal Revenue Service Form W-2 or Form
       1099 in connection with her asserted employment with the Law Offices of
       Michael D. Fraidin, nor did she believe her income was contingent upon
       actually doing any work. Because Ms. Fraidin neither anticipated having to
       perform any duties in exchange for wages nor were any W-2 or 1099 forms
       ever filed on her behalf, this [c]ourt finds that Ms. Fraidin was never an
       employee of the Law Offices of Michael D. Fraidin, and did not receive any
       income from such employment as claimed. Despite the fact that all of the
       foregoing documents were signed by Ms. Fraidin under penalty of perjury after
       having certified that the information contained therein was true and correct,
       this [c]ourt finds that the representations contained in Ms. Fraidin’s bankruptcy
       documents, filed under oath, (that she worked for Respondent’s law office in
       2010 and 2011, and that she received a monthly income of $3,000.00) were
       knowingly and intentionally false.

The hearing judge concluded that Ms. Fraidin filed the Chapter 13 Petition for the purpose

of staving off the foreclosure action and public auction. The bankruptcy filing did in fact

stay the foreclosure action and ultimately resulted in dismissal of that action without

prejudice.

                                Bar Counsel Investigation

       Ms. Crosby, the Bankruptcy Trustee, alerted the Attorney Grievance Commission of

Maryland that she had received from Ms. Fraidin copies of eight checks, four of which were

purported to be paychecks substantiating her alleged income, all of which were drawn on

Respondent’s IOLTA account.        Upon written request from Bar Counsel, Respondent

explained that Ms. Fraidin was “working for him,” and that the checks were compensation

for the “marketing services” Ms. Fraidin provided for his law office. With regard to this

                                              9
explanation, the hearing judge found that “Respondent’s statements to Bar Counsel,

representing that he provided the four (4) checks to his wife in her capacity as an employee

of his law office and in exchange for the marketing services she provided to his law office

[were] intentional and knowing misrepresentations of facts.” Judge Panos further found:

       By letter dated February 1, 2012, Bar Counsel requested a copy of
       Respondent’s client ledgers from August 2011 through February 2012 and
       copies of Respondent’s IOLTA account records. Despite receiving from Bar
       Counsel an extension of time to compile the requested files, Respondent failed
       to produce a complete copy of the documents requested. Respondent’s letter
       to Bar Counsel, dated February 27, 2012, and accompanying documents, were
       inadequate, and failed to fully comply with Bar Counsel’s request. Bar
       Counsel requested complete copies of all bank records for August 2011
       through February 2012, including all monthly statements, all deposited and
       disbursed items (front and back), and all debit and credit memos. Instead,
       Respondent incompletely produced copies of self-selected deposits,
       disbursements, and the first page of his bank statements for September 2011
       and October 2011 only. Also in his response dated February 27, 2012,
       Respondent failed to produce a complete client ledger for the requested time
       period and instead only produced ledgers for two self-selected completed
       clients (one for R. Branton and another for Wilson Point Steel). When Bar
       Counsel requested, for a second time, Respondent’s trust account records and
       client ledgers, Respondent stated, “I forwarded the documents that I had
       available on February 27, 2012.” Respondent was intentionally evasive and
       uncooperative with Bar Counsel.

As a result of Respondent’s consistent failure to produce complete bank records and client

ledgers, demonstrating Respondent’s “lack of cooperation with Bar Counsel’s requests,” Bar

Counsel subpoenaed the missing records directly from the institution. At the evidentiary

hearing, Petitioner called Mr. John DeBone, the now retired investigator for Petitioner, as a

witness, who explained that he reviewed Respondent’s trust accounts based on both the

subpoenaed bank records and information provided by Respondent, including his client

                                             10
ledgers, invoices, and assertions regarding certain cash deposits and withdrawals. Mr.

DeBone’s review of the records “establishe[d] that Respondent failed to delineate client

funds and that Respondent repeatedly used his IOLTA account for his and Ms. Fraidin’s

personal use.”

                                         Mitigation

       Although Respondent maintained in his defense throughout the hearing that his

conduct caused no harm to any clients or to the public, and therefore he should not be

sanctioned, the hearing judge found “no evidence of mitigation” on the part of Respondent

in relation to the alleged violations.

       Judge Panos entered detailed conclusions of law, concluding that Respondent violated

Md. Rules 16-606.1, 16-607, and 16-609; and MLRPC 1.15, 8.1, 8.4(a), (b), (c), and (d), as

follows:

                                     Conclusions of Law

             A. Maryland Rule 16-606.1: Attorney Trust Record-Keeping

                                          ****

       This [c]ourt finds by clear and convincing evidence, and concludes as a matter
       of law, that Respondent violated Maryland Rule 16-606.1. First, Respondent
       did not maintain records that comply with this [R]ule. Specifically, no proper
       records were kept for [Respondent’s two] trust accounts. Subsection (a)(2)
       (A)-(C) of [Md. Rule 16-606.1] requires that for each attorney trust account,
       a chronological record must be kept detailing transactions made from or to
       such account. By letters dated February 1, 2012, February 10, 2012, and
       March 1, 2012, Bar Counsel requested copies of Respondent’s client ledger for
       the period of time between August 2011 and February 2012. However, rather
       than produce a client ledger meeting the requirements of this [R]ule,

                                             11
Respondent produced documentation that, quite simply, falls far short.

Respondent did not produce client ledgers identifying each client or third
person for whom he was holding money in trust. The documents actually
produced by Respondent are insufficient, as they fail to provide most of the
required information, making them “client ledgers” only in name and not in
substance.

To say that Respondent did not keep any records would be a misstatement of
fact. However, Maryland Rule 16-606.1 ensures that clients are afforded
comprehensive protection through their attorneys’ complete and accurate
record keeping. Given a lawyer’s fiduciary duty owed to his or her client, this
[c]ourt finds by clear and convincing evidence that the scattered, incomplete
records kept by Respondent failed to comply with the rigorous standards
required by Maryland Rule 16-606.1. Thus, this [c]ourt concludes as a matter
of law that Respondent violated this [R]ule.

            B. Maryland Rule 16-607: Commingling of Funds

                                    ****

By his own admission, Respondent violated this [R]ule by depositing
$22,000.00 of his personal funds into his IOLTA account. Additionally,
documentary and testimonial evidence provided by Petitioner establishes that
Respondent violated this [R]ule. Specifically, the trust account records and
Mr. DeBone’s review thereof reveal that between December 31, 2010 and
March 29, 2012, Respondent commingled his personal funds with funds
belonging to or for the benefit of his clients, and further, that Respondent used
all such funds indiscriminately for his personal use.

This [c]ourt adamantly rejects Respondent’s argument that his deposit of
personal funds–specifically the $15,000.00 liquidated from his personal IRA
account–into his IOLTA account was for the benefit of Ms. Fraidin, his client.
As to the $7,000.00 deposit, this [c]ourt finds that it also represented a
commingling of personal and client funds as, by her own admission, Ms.
Fraidin had no independent source of income from which those funds could
be derived. Realistically, all deposits made on behalf of or for the benefit of
Ms. Fraidin as a client actually represented an impermissible commingling of
personal and client funds, in direct violation of Maryland Rule 16-607.
Further, this [c]ourt finds that Respondent’s course of conduct lasted for nearly

                                       12
the entire period examined and investigated by Bar Counsel–from January 24,
2011 through March 1, 2012.

           C. Maryland Rule 16-609: Prohibited Transactions

                                     ****

This [c]ourt finds that Respondent, during the period of the account analysis
by Bar Counsel (December 31, 2010 through March 29, 2012), withdrew cash
from his trust account in violation of Maryland Rule 16-609(b) on at least
twenty-one (21) separate occasions, as evidenced by the Bank of America trust
account records. Each individual transaction represents a separate and distinct
violation of this Rule.

Respondent argues that these transactions were approved by Bank of America,
and thus cannot constitute violative transactions.         Unfortunately for
Respondent, however, banking institutions do not police the legal profession,
and rules of each institution are not designed to ensure that each of its
commercial clients adhere to the rules of their own profession. Respondent
had a duty to know, and is charged with knowing, that it is unlawful for an
attorney to make cash withdrawals from client trust accounts. Respondent’s
continuous course of conduct by withdrawing cash from client trust accounts
on at least twenty-one (21) occasions in only fifteen (15) months constitutes
a blatant violation of Maryland Rule 16-609.

              D. [MLRPC] Rule 1.15: Safekeeping Property

                                     ****

As a practical matter, because Rule 1.15 requires that lawyers follow the Rules
set forth in Title 16, Chapter 600 of the Maryland Rules, it is the belief of this
[c]ourt that any violation of Title 16, Chapter 600 would serve as a per se
violation of this Rule. As stated above, this [c]ourt has found that Respondent
violated Maryland Rules 16-606.1, 16-607, and 16-609.                 Therefore,
Respondent has violated sections (a) and (b) of this Rule.

Additionally, this [c]ourt finds by clear and convincing evidence that
Respondent violated Rule 1.15 by failing to take the necessary precautions to
safeguard client funds. Specifically, Respondent failed to safeguard funds
belonging to and associated with the clients identified on Mr. DeBone’s client

                                       13
ledger, namely: “S. Calhoun;” “H. Calhoun;” “G. Kopp;” “J. Townes;” and,
“Unknown.” The disbursements associated with the four named clients and
the one “Unknown” do not have corresponding deposits during the period of
the account analysis (December 31, 2010 through March 29, 2012). Therefore,
any corresponding deposit would necessarily have been made prior to
December 31, 2010. The disbursements, when combined, exceed the
beginning balance of the account on December 31, 2010 and reveal that
Respondent was out of trust in the amount of $1,925.28. Even assuming
without deciding that such disbursements were made for the benefit of the four
clients and “Unknown,” as opposed to being used for personal reasons, the
disbursements used $1,925.28 in funds belonging to another unidentified
client. Therefore, this [c]ourt concludes as a matter of law that Respondent
violated Rule 1.15 by failing to keep the property of his clients safe.

    E. [MLRPC] Rule 8.1: Bar Admission and Disciplinary Matters

                                    ****

Respondent did not testify under oath during the disciplinary hearing.
Throughout the course of this matter, however, Respondent’s arguments,
excuses, and explanations are best characterized as having been cyclical, off-
point, tangential, inconsistent, and at times intentionally misleading.

By letter dated May 31, 2012, Bar Counsel requested the following from
Respondent: “Provide the name of the client whose $15,000.00 was wired into
the account on June 14, 2011. Provide the source of the funds and an account
of any associated disbursements.” By letter dated July 6, 2012, Respondent
stated: “As far as the $15,000.00 wire transfer, these monies were for the
benefit of Mara Fraidin, who instructed me to hold the monies on her behalf.”
This [c]ourt finds that Respondent’s statement to Bar Counsel constituted
knowing and intentional misrepresentations of fact which were intended to
mislead Bar Counsel. It was not until July 1, 2013–almost an entire year
later–that Respondent identified the actual source of this $15,000.00 wire
transfer as being a cash deposit of his liquidated personal IRA. As further
evidence of the false nature of Respondent’s assertion that the $15,000.00
deposit was for Ms. Fraidin’s benefit, Ms. Fraidin herself testified during her
deposition that she never asked Respondent to liquidate any portion of his IRA
or transfer $15,000.00 for her benefit. Additionally, Ms. Fraidin never
declared such a gift within the filing of her documents associated with the
bankruptcy petition. Therefore, this [c]ourt concludes as a matter of law that

                                      14
Respondent made knowing and intentional misrepresentations of fact to Bar
Counsel when he stated that funds were deposited and held for the benefit of
his wife.

This [c]ourt further concludes that Respondent violated Rule 8.1(b) by failing
to timely provide information and documentation requested by Bar Counsel’s
letters of February 1, 2012 and May 31, 2012. Because Respondent failed to
provide requested bank records associated with Bank of America, Bar Counsel
was forced to subpoena them directly from the institution. Additionally,
Respondent failed to provide the following information in response to Bar
Counsel’s follow-up letter of May 31, 2012:

(1) a complete explanation of the wire transfer on September 16, 2011 to
BMW Financial SVS;
(2) an explanation for why funds on behalf of P. Beck were not disbursed until
November 14, 2011;
(3) an explanation for the deposit of $8.00 payable to Ms. Fraidin on May 13,
2011 . . . ; an explanation of the two deposits from Barbara Heller-Walsh on
August 11, 2011;
(4) a complete explanation for the deposit of $6,164.08 from Ellen Cosby;
(5) a complete accounting for each “cash withdrawal” including the name of
the client whose funds were disbursed and all associated documentation; and,
(6) a complete explanation of the counter debit of $3,117.41 on August 10,
2012 and equal deposit on August 11, 2012.

This [c]ourt notes that Respondent remarked upon the burdensome nature of
Bar Counsel’s investigation. Notwithstanding Respondent’s “burden,” this
[c]ourt finds by clear and convincing evidence that he violated Rule 8.1(a) by
knowingly and intentionally making false statements to Bar Counsel, and
violated Rule 8.1(b) by intentionally misleading and failing to timely provide
information to Bar Counsel.

               F. [MLRPC] Rule 8.4 (a) - (d): Misconduct

                                   ****

This [c]ourt finds by clear and convincing evidence that Respondent aided,
abetted and assisted Ms. Fraidin in violating 18 U.S.C. § 152 (2) and (3) by
helping in the preparation and filing of forms and schedules which contained
misrepresentations signed by Ms. Fraidin under penalty of perjury, in the

                                     15
United States Bankruptcy Court. As such, Respondent’s conduct in this regard
clearly substantiates a conclusion that Respondent violated, assisted, aided and
abetted his wife in violating 18 U.S.C. § 157.

Subsequent to filing her Chapter 13 bankruptcy petition to stave off
foreclosure, Ms. Fraidin submitted a Schedule Summary to the United States
Bankruptcy Court, which this [c]ourt finds to have contained blatantly
incorrect and misleading information. Respondent has maintained throughout
the course of the instant proceeding that he was not the bankruptcy attorney of
record. However, Respondent’s actions do not at all reflect his unyielding
denial of involvement in and engagement as Ms. Fraidin’s attorney in her
bankruptcy proceeding. Quite the contrary, Respondent’s actions suggest
nothing else–and support no other conclusion–but that he acted as Ms.
Fraidin’s attorney (albeit not “of record”) because, during the course of Ms.
Fraidin’s Chapter 13 Bankruptcy proceeding, Respondent by his own actions
promulgated the perception that he was Ms. Fraidin’s “agent,” as he interacted
with an attorney representing the bankruptcy creditor, Bank of America, and
requested a continuance of the bankruptcy hearing. As such, this [c]ourt finds
by clear and convincing evidence that a reasonable person in Ms. Fraidin’s
position would believe that Respondent was acting on her behalf to advance
and protect her legal interest as her attorney throughout the bankruptcy
proceedings.

Additionally, during the course of Ms. Fraidin’s bankruptcy case, Respondent
admitted that he, as a husband, gave his wife emotional support and “whatever
help he thought might be useful to his wife in the preparation and filing of her
Chapter 13 forms.” This [c]ourt finds most of these forms to be necessary for
the resolution of the bankruptcy action. Furthermore, Respondent admitted
during the depositions of him and Ms. Fraidin, that he provided his wife with
“[a]ny information that [she] needed” related to the bankruptcy filings.
Respondent further acknowledged and admitted the advisory role he performed
in Ms. Fraidin’s bankruptcy petition, stating that “[i]f she would have asked
me a question, I would have given her an answer.” Respondent, not Ms.
Fraidin, maintained all the books and financial records associated with his law
office, and those related to the Fraidin household. Therefore, the information
required to complete Ms. Fraidin’s Chapter 13 Bankruptcy filings was
provided by Respondent, either directly or by way of information supplied to
his wife, and was knowingly and intentionally inaccurate. Thus, this [c]ourt
concludes as a matter of law that Respondent’s actions would constitute a
violation of 18 U.S.C. § 152 (2) and (3), and as a result, a violation of

                                      16
[MLRPC] 8.4(b).

Regarding Petitioner’s allegation that Respondent violated 18 U.S.C § 157,
this [c]ourt finds by clear and convincing evidence that Respondent and Ms.
Fraidin concocted a scheme to defraud the United States Bankruptcy Court and
executed it, all toward the ends of preventing the foreclosure of their home and
qualifying Ms. Fraidin for a lesser Chapter 13 payment plan. This [c]ourt finds
that the information contained in Ms. Fraidin’s Chapter 13 Bankruptcy form
was the beginning of bankruptcy fraud as alleged. On September 28, 2011,
Ms. Fraidin filed a Schedule I – Current Income of Individual Debtor(s),
wherein she stated that she received $3,000.00 as “monthly gross wages,
salary, and commission.” Ms. Fraidin also stated that, as of September 2011,
she had been employed by the Law Offices of Michael D. Fraidin for a period
of two (2) years and described her occupation as “marketing.” Despite Ms.
Fraidin’s assertion on a federal document that she was employed by
Respondent, she failed to file a W-2 or 1099 reflecting that “employment.”
Further, Ms. Fraidin admitted during her deposition in this matter that the
payments of $3,000.00 per month were not contingent upon her performing
any work for Respondent in his law office. Ms. Cosby, Ms. Fraidin’s trustee,
requested “paychecks” in order to verify monthly income and substantiate Ms.
Fraidin’s claim that she was, in fact, employed and received monthly income
in the amount of $3,000.00. In response, Ms. Fraidin supplied checks written
from Respondent’s IOLTA account [only some of which were cashed]. As a
result of Ms. Fraidin’s ability to provide proof of income and employment, she
was permitted to proceed under a Chapter 13 reorganization plan, as opposed
to a plan under Chapter 7. Thus, this [c]ourt concludes that Respondent and
Ms. Fraidin, by their scheme as executed, committed a fraud upon the
Bankruptcy Court of the United States, and that Respondent’s role in the
scheme constitutes a direct violation of 8.4(b) and (c).

During Respondent’s deposition, Petitioner inquired as to why Respondent
continued to write checks to his wife from his IOLTA account despite the
realization there was a problem with his actions. Respondent admitted that he
first realized that there was a problem with drawing checks on his IOLTA
account on October 7, 2011. Despite this awareness, Respondent nevertheless
continued to draw checks on his IOLTA account to pay his wife. After
drawing a check on his IOLTA account on October 26, 2011, Respondent
provided Ms. Fraidin with a check so that she could forward it to her
bankruptcy trustee. During his deposition, Respondent admitted “he gave his
wife cash and never put the checks into the bank account.” When further

                                      17
      questioned about how his wife obtained copies of the checks forwarded to Ms.
      Crosby, Respondent became evasive, failing to answer Petitioner’s
      straightforward questions with an affirmative “yes” or “no,” instead
      alternatively responding, “I don’t know.” For these reasons, the [c]ourt finds
      by clear and convincing evidence that Respondent’s actions, when viewed
      conjunctively, further establish that Respondent and Ms. Fraidin knowingly
      and intentionally falsified United States Bankruptcy documentation and that
      Respondent intentionally fabricated paychecks for Ms. Fraidin as drawn on his
      IOLTA account for the sole purpose of submitting the same to the bankruptcy
      trustee in order to substantiate the misrepresentation that Ms. Fraidin was
      gainfully employed by Respondent’s solo law practice. This [c]ourt
      additionally finds by clear and convincing evidence that Ms. Fraidin’s
      purported income (stemming as it did from non-existent employment) was
      falsified for the purpose of staving off the foreclosure of the Fraidin family
      home by filing a petition for a Chapter 13 reorganization plan. Respondent’s
      ongoing scheme, laden with repeated instances of dishonesty and
      misrepresentation, while having achieved its desired end, constitutes a fraud
      committed upon the United States Bankruptcy Court, and as such, represents
      a clear violation of the Maryland Lawyer’s Rules of Professional Conduct.

      Respondent’s violations of [MLRPC] 8.1(a) and 8.4(b) as noted above,
      necessarily constitute a violation of 8.4(c) inasmuch as his conduct involved
      dishonesty, fraud, and misrepresentation. Further, Respondent’s conduct,
      when taken as a whole, violates [MLRPC] 8.4(d) inasmuch as his dishonest
      and fraudulent behavior unquestionably besmirches and brings shame upon the
      legal profession, and places lawyers in disrepute. Thus, in sum, this [c]ourt
      concludes that Respondent, Michael Fraidin, has violated [Rules 16-606.1, 16-
      607, and 16-609]. Additionally, Respondent violated [MLRPC 1.15, 8.1, and
      8.4(a), (b), (c), and (d)]. (Citations and footnotes omitted).

                                     DISCUSSION

      In attorney discipline proceedings, this Court has original and complete jurisdiction

and conducts an independent review of the record.        Attorney Grievance Comm’n v.

Jarosinski, 411 Md. 432, 448, 983 A.2d 477, 487 (2009). In our review of the record, the

hearing judge’s findings of fact will not be disturbed unless clearly erroneous. Rule 16-



                                           18
759(b)(2); Attorney Grievance Comm’n v. Guida, 391 Md. 33, 50, 891 A.2d 1085, 1095

(2006). “The Court gives deference to the hearing judge’s assessment of the credibility of

the witnesses.” Attorney Grievance Comm’n v. Thomas, 409 Md. 121, 147, 973 A.2d 185,

201 (2009) (citing Attorney Grievance Comm’n v. Ugwuonye, 405 Md. 351, 368, 952 A.2d
226, 236 (2008)). We review the hearing judge’s conclusions of law de novo. Rule 16-

759(b)(1).

       Petitioner takes no exceptions to the hearing judge’s findings of fact and conclusions

of law. Although Respondent initially filed extensive written exceptions to the hearing

judge’s findings of fact and conclusions of law, at oral argument before this Court, counsel

for Respondent withdrew many of the written exceptions and limited Respondent’s

exceptions to those addressed in our discussion below.

                         Respondent’s Attorney Trust Account

       With regard to Respondent’s handling of his IOLTA account, the hearing judge

concluded that Respondent violated MLRPC Rule 1.15, as well as Md. Rules 16-606.1, 16-

607, and 16-609. Respondent’s only exception as to the misuse of his trust account concerns

the precise amount in which the hearing judge found Respondent to be out of trust in

concluding that Respondent violated Rule 1.15.

       First, “Maryland Rule 16-606.1, entitled ‘Attorney Trust Account Record-Keeping,’

requires attorneys to create and maintain records for all transactions regarding his or her

attorney trust account, including ‘ledgers showing all deposits and disbursements’ from the



                                             19
account.” Attorney Grievance Comm’n v. Harmon, 433 Md. 612, 624, 72 A.3d 555, 562-63

(2013). Respondent concedes that he was not in compliance with Md. Rule 16-606.1,

because he failed to maintain adequate client ledgers, including incomplete records of

deposits and disbursements related to his two trust accounts. As stated by the hearing judge,

Respondent kept “scattered, incomplete records,” which did not “comply with the rigorous

standards required by [the Rule].”      We therefore agree with the hearing judge that

Respondent violated Md. Rule 16-606.1.

       Second, Md. Rule 16-607, “Commingling of Funds,” requires an attorney to keep

client property separate from personal property. Again, Respondent concedes that he

violated this Rule by depositing personal funds into his IOLTA account, including the wire-

transfer of $15,000.00 from Respondent’s retirement account into his trust account. In

addition, we agree with the hearing judge that all deposits allegedly made on behalf of

Respondent’s wife, who testified that she had no independent source of income, “represented

an impermissible commingling of personal and client funds, in direct violation of Maryland

Rule 16-607,” where some of those funds were then utilized to make payments toward the

credit card account held in Respondent’s name alone. We therefore agree with the hearing

judge that Respondent violated Md. Rule 16-607.

       Third, Md. Rule 16-609, “Prohibited Transactions,” prohibits cash withdrawals from

attorney trust accounts. Md. Rule 16-609(b). See also Attorney Grievance Comm’n v. Obi,

393 Md. 643, 656, 904 A.2d 422, 429 (2006) (“Cash withdrawals from an escrow account



                                             20
clearly frustrate [Rule 16-609’s] purpose, which is ‘to enable one who is authorized to do so

to trace the disposition of escrow funds.’”) (quoting Attorney Grievance Comm’n v. Harper,

356 Md. 53, 65, 737 A.2d 557, 563 (1999)). Respondent concedes that he made numerous

impermissible cash withdrawals from his IOLTA account. We therefore agree with the

hearing judge that Respondent violated Md. Rule 16-609.

       Finally, MLRPC Rule 1.15 essentially captures the requirements and prohibitions of

Md. Rules 16-606.1, 16-607, and 16-609. Rule 1.15(a) specifically provides that:

       A lawyer shall hold property of clients or third persons that is in a lawyer’s
       possession in connection with a representation separate from the lawyer’s own
       property. Funds shall be kept in a separate account maintained pursuant to
       Title 16, Chapter 600 of the Maryland Rules, and records shall be created
       and maintained in accordance with the Rules in that Chapter. Other
       property shall be identified specifically as such and appropriately safeguarded,
       and records of its receipt and distribution shall be created and maintained.
       Complete records of the account funds and of other property shall be kept by
       the lawyer and shall be preserved for a period of at least five years after the
       date the record was created. (Emphasis added.)

In this case, the hearing judge determined that “[a]s a practical matter, because Rule 1.15

requires that lawyers follow the Rules set forth in Title 16, Chapter 600 of the Maryland

Rules, . . . any violation of Title 16, Chapter 600 would serve as a per se violation of [Rule

1.15].” Under the circumstances of this case, we agree that Respondent’s violations of Md.

Rules 16-606.1, 16-607, and 16-609 constitute per se violations of MLRPC Rule 1.15. See

Attorney Grievance Comm’n v. Ellison, 384 Md. 688, 709, 867 A.2d 259, 271 (2005) (“[I]t

is not outside the purview of this Court to draft overlapping rules, a narrow one for managing

attorney client trust fund accounts and a broader one to set a minimum standard of

                                             21
professional conduct in dealing with attorney/client trust funds. As such, a set of facts that

constitutes a violation of one [Rule] may violate also the other [Rule] without there

necessarily arising an unfairly duplicative set of sanctions.”). In this case, the hearing judge

concluded as a matter of law that because Respondent violated Md. Rules 16-606.1, 16-607,

and 16-609, he also violated MLRPC Rule 1.15. The evidence clearly supports the hearing

judge’s conclusion. First, Respondent’s insufficient record keeping, a violation of Md. Rule

16-606.1, is also a clear violation of Rule 1.15. See Obi, 393 Md. at 657, 904 A.2d at 430

(finding a violation of Rule 1.15(a) where the attorney maintained inadequate records of

client funds). Second, depositing his own personal funds into his trust account in violation

of Md. Rule 16-607 is a textbook example of a Rule 1.15 violation. See Attorney Grievance

Comm’n v. DiCicco, 369 Md. 662, 679, 802 A.2d 1014, 1023-24 (2002) (noting that the

hearing judge determined that “the same clear and convincing evidence that proved the

[r]espondent violated Rule 1.15(a) requires me to also find that he violated the general

prohibition against commingling in paragraph (a) of Md. Rule 16-607”).                 Finally,

Respondent’s cash withdrawals to make payments on his credit card, which violate Md. Rule

16-609, also constitute a violation of Rule 1.15. See Attorney Grievance Comm’n v. Bell,

432 Md. 542, 553, 69 A.3d 1040, 1046 (2013) (“[W]ithdrawing funds from a trust account

for personal matters also constitutes a violation of Rule 1.15(a).”); DiCicco, 369 Md. at 676,

802 A.2d at 1022 (finding a violation of Rule 1.15 where the attorney used his escrow

account “as if it also served as his personal bank account”).



                                              22
       In addition to the violations of Title 16, Chapter 600 of the Maryland Rules, the

hearing judge based his conclusion that Respondent violated MLRPC Rule 1.15 on his

finding that Respondent’s IOLTA account was out of trust in the amount of $1,925.28.

Respondent does not dispute that his account was out of trust or that he failed to keep client

property safe by failing to keep accurate records, but he disputes the exact amount in which

his account was out of trust. Because it is clear that Respondent’s account was out of trust

and the exact amount at which Respondent was out of trust has no bearing on the sanction

to be imposed, we decline to address Respondent’s exception regarding the exact amount.

See Attorney Grievance Comm’n v. Snyder, 368 Md. 242, 261-62, 793 A.2d 515, 526 (2002)

(electing not to address one of the respondent’s exceptions because it would not affect the

sanction). See also Attorney Grievance Comm’n v. Thomas, 409 Md. 121, 175, 973 A.2d
185, 218 (2009) (citations and quotations omitted) (“[A]n attorney’s misappropriation of

funds entrusted to his care, be the amount small or large, is of great concern and represents

the gravest form of professional misconduct.”).

       We also note that Respondent violated Rule 1.15 by commingling personal funds with

client funds in his trust account to then write checks on his trust account to his wife, in order

to create the illusion that she worked for his law office. Although the hearing judge did not

expressly rely on this fact in reaching his conclusion, we conclude as a matter of law that

Respondent failed to keep client funds safe and violated Rule 1.15 by depositing his personal

funds into his escrow account (i.e. commingling personal funds with client funds) and then



                                               23
making unauthorized withdrawals in the form of “paychecks” to his wife. See Attorney

Grievance Comm’n v. Nussbaum, 401 Md. 612, 639, 934 A.2d 1, 16 (2007) (concluding that

attorney’s use of his escrow account to pay personal debts constituted an intentional

misappropriation of client funds as well as commingling of funds in violation of Rule 1.15).

Accordingly, we agree with the hearing judge that Respondent failed to keep his clients’

property safe in violation of Rule 1.15.

                                           Rule 8.1

       MLRPC Rule 8.1 requires attorneys to cooperate with Bar Counsel’s lawful demands

for information. In this case, the hearing judge found that “Respondent was intentionally

evasive and uncooperative with Bar Counsel.” The hearing judge further concluded that

Respondent violated Rule 8.1(a) by making “knowing and intentional misrepresentations of

fact which were intended to mislead Bar Counsel,” in particular where Respondent stated to

Bar Counsel that the $15,000.00 wire-transfer deposit into his escrow account was for the

benefit of Ms. Fraidin, and did not reveal to Bar Counsel until nearly one year later that the

source of the funds was Respondent’s liquidated retirement account. In addition, the hearing

judge concluded that Respondent violated Rule 8.1(b) “by failing to timely provide

information and documentation requested by Bar Counsel” regarding Respondent’s bank

accounts, which forced Bar Counsel to subpoena the records directly from the institution.

In our review of the record, we agree with the hearing judge that Respondent was evasive

and misleading during Bar Counsel’s investigation, and therefore violated Rule 8.1.



                                             24
                                    Rule 8.4 Misconduct

       MLRPC Rule 8.4 provides in relevant part that it is “misconduct” for an attorney to:

       (a) violate or attempt to violate the [MLRPC], knowingly assist or induce
       another to do so, or do so through the acts of another;
       (b) commit a criminal act that reflects adversely on the lawyer’s honesty,
       trustworthiness or fitness as a lawyer in other respects;
       (c) engage in conduct involving dishonesty, fraud, deceit or misrepresentation;
       and
       (d) engage in conduct that is prejudicial to the administration of justice. . . .

In this case, the hearing judge found “by clear and convincing evidence that Respondent

aided, abetted and assisted Ms. Fraidin in violating 18 U.S.C. § 152 (2) and (3) by helping

in the preparation and filing of forms and schedules which contained misrepresentations

signed by Ms. Fraidin under penalty of perjury, in the United States Bankruptcy Court[,]”

which in turn “substantiates a conclusion that Respondent violated, assisted, aided and

abetted his wife in violating 18 U.S.C. § 157.”7 In addition, the hearing judge found “by




       7
         18 U.S.C. § 152 (2012) generally prohibits the concealment of assets as well as false
oaths and claims during the course of bankruptcy proceedings. Specifically, § 152(2)
provides criminal penalties for a person who “knowingly and fraudulently makes a false oath
or account in or in relation to any case under title 11” and § 152(3) provides criminal
penalties for a person who “knowingly and fraudulently makes a false declaration, certificate,
verification, or statement under penalty of perjury as permitted under section 1746 of title 28,
in or in relation to any case under title 11.”
        18 U.S.C. § 157 (2012) is the federal bankruptcy fraud statute, providing criminal
penalties for “[a] person who, having devised or intending to devise a scheme or artifice to
defraud and for the purpose of executing or concealing such a scheme or artifice or
attempting to do so–(1) files a petition under title 11, . . . ; (2) files a document in a
proceeding under title 11; or (3) makes a false or fraudulent representation, claim, or promise
concerning or in relation to a proceeding under title 11, at any time before or after the filing
of the petition, or in relation to a proceeding falsely asserted to be pending under such title.”

                                               25
clear and convincing evidence that Respondent and Ms. Fraidin concocted a scheme to

defraud the United States Bankruptcy Court and executed it, all toward the ends of

preventing the foreclosure of their home and qualifying Ms. Fraidin for a lesser Chapter 13

payment plan.” Based on this finding, the hearing judge concluded that Respondent had

committed a criminal act “that reflects adversely on the lawyer’s honesty, trustworthiness or

fitness as a lawyer” in violation of MLRPC Rule 8.4(b).8 The hearing judge further

concluded that the same constitutes conduct “involving dishonesty, fraud, deceit or

misrepresentation” and that Respondent’s “dishonest and fraudulent behavior unquestionably

besmirches and brings shame upon the legal profession, and places lawyers in disrepute” in

violation of Rule 8.4(d). Finally, the hearing judge concluded that all of Respondent’s

actions, taken together, constitute a violation of Rule 8.4(a), as he has violated multiple rules

under the MLRPC.

       Respondent excepts to the conclusion that he violated Rule 8.4 with regard to the

bankruptcy proceedings, primarily because he was at no time the attorney of record in Ms.



       8
         Although there is no indication that either Respondent or Ms. Fraidin has been
charged with violations of any federal bankruptcy statutes, as noted by the hearing judge in
his conclusions of law, criminal prosecution is not required to prove that a lawyer committed
a “criminal act” for the purposes of Rule 8.4(b). See Attorney Grievance Comm’n v.
Garland, 345 Md. 383, 390, 692 A.2d 465, 468 (1997). As we made clear in Attorney
Grievance Comm’n v. Childress, 364 Md. 48, 55, 770 A.2d 685, 689 (2001), where discipline
is based upon an alleged criminal act where there has been no conviction, the standard of
proof is clear and convincing evidence. In this case, the hearing judge found by clear and
convincing evidence that Respondent assisted his wife in making false statements within the
bankruptcy documents, as well as concocted and executed a scheme to defraud the United
States Bankruptcy Court, which would constitute violations of 18 U.S.C. §§ 152 and 157.

                                               26
Fraidin’s bankruptcy case. In addition, Respondent argues that the statements at issue in the

bankruptcy forms, which the hearing judge found to be false, could not be the basis for a

finding of bankruptcy fraud because those statements and figures were not required to be

included on the forms. For the following reasons, we overrule Respondent’s exceptions.

       First, whether Respondent was Ms. Fraidin’s attorney of record in the bankruptcy case

is of no moment. It is well established that discipline for professional misconduct is “not

limited to conduct which occurred in the course of an attorney-client relationship.” Attorney

Grievance Comm’n v. Childress, 360 Md. 373, 383-84, 758 A.2d 117, 122-23 (2000). It is

clear from the record that Respondent assisted Ms. Fraidin in the preparation of the

bankruptcy documents. Indeed, Respondent admitted that, as a husband, he gave “whatever

help he thought might be useful to his wife in the preparation and filing of her Chapter 13

forms.” The hearing judge also concluded that a reasonable person would believe that

Respondent was acting as Ms. Fraidin’s “agent” during the bankruptcy proceedings due to

his communications with the creditor’s attorney and his request of a continuance of the

bankruptcy hearing. Regardless of a third party’s perception of Respondent’s role in the

bankruptcy proceedings, what is abundantly clear is that Respondent was intimately involved

with the preparation and proceedings in his wife’s bankruptcy case. In addition, Ms. Fraidin

testified that Respondent maintained all the financial records both for his law office and for

the family household.      Therefore, by necessity, Respondent provided the financial

information necessary to complete the bankruptcy forms to Ms. Fraidin. Accordingly, we



                                             27
agree with the hearing judge’s conclusion that Respondent was directly involved with the

preparation and filing of Ms. Fraidin’s Chapter 13 bankruptcy documents. See Attorney

Grievance Comm’n v. Wingerter, 400 Md. 214, 231, 929 A.2d 47, 57-58 (2007) (noting that

evidence of an attorney’s awareness of immigration fraud and failure to report same, in

addition to an attorney’s concealment of the conspiracy, “was evidence of not simply a

passive involvement; it demonstrated an active involvement”).

       Second, it is equally clear that the bankruptcy documents filed by Ms. Fraidin

contained intentionally false statements of fact. It is of no consequence that the statements

appearing on the bankruptcy forms were not required by law. It is the falsity and misleading

nature of the statements that provide the basis of a violation of 18 U.S.C. §§ 152 and 157.

See supra note 7. Therefore, Respondent’s argument that the trial judge could not find that

Respondent and Ms. Fraidin committed bankruptcy fraud because the false statements were

not required by law to be included on the forms is entirely without merit.

       As relied on by the hearing judge, the false statements primarily related to Ms.

Fraidin’s purported employment with Respondent’s law office.9 In order to qualify for a

Chapter 13 Bankruptcy payment plan, Respondent believed it was necessary to establish Ms.

Fraidin’s source of income. To that end, Ms. Fraidin stated on her Chapter 13 Bankruptcy



       9
        Although there appear to be additional false statements on Ms. Fraidin’s bankruptcy
forms, for example, her failure to identify property owned by her spouse, Respondent, the
hearing judge’s conclusions focused solely on the statements regarding Ms. Fraidin’s
purported employment with Respondent’s law office. We shall therefore limit our discussion
accordingly.

                                             28
forms that she was employed by Respondent’s law office, received $3,000.00 as “monthly

gross wages, salary, and commissions,” and described her occupation as “marketing.”

Throughout the instant proceedings, Respondent has maintained that Ms. Fraidin worked for

him and did in fact engage in “marketing” activities for his law office.          During her

deposition, however, Ms. Fraidin made clear that she had no set hours or duties as part of her

employment with Respondent’s law office, and that the monthly payments of $3,000.00 were

not contingent upon performance of any work or set hours. Tellingly, Ms. Fraidin has never

filed any tax documents (IRS Forms W-2 or 1099) related to such employment, despite her

assertions that she was employed in Respondent’s law office for two years. Further, Ms.

Fraidin indicated in her deposition that the $3,000.00 payments were part of the “support”

given to her by Respondent, who has been at all times the “main income earner in the house,”

and were akin to a “monthly allowance.” Therefore, even if Ms. Fraidin did in fact engage

in “marketing” activities on behalf of Respondent’s law office, the payments of $3,000.00

per month did not correspond to those activities as income for the purposes of the bankruptcy

filing. Accordingly, we agree with the hearing judge that the statements to the contrary on

the bankruptcy forms were misrepresentations of fact, intended to mislead and defraud the

United States Bankruptcy Court, and that “Ms. Fraidin’s purported income (stemming as it

did from non-existent employment) was falsified for the purpose of staving off the

foreclosure of the Fraidin family home by filing a petition for a Chapter 13 reorganization




                                             29
plan.” 10

        Moreover, to further substantiate the statements regarding Ms. Fraidin’s alleged

employment, Respondent issued checks for $3,000.00 to Ms. Fraidin from his IOLTA

account,11 which she in turn gave to the bankruptcy trustee as proof of her income. Although

Respondent has at all times claimed that Ms. Fraidin worked for him and that these checks

represented her monthly paychecks, the record reveals that only half of the checks forwarded

to the bankruptcy trustee were actually cashed. The only logical conclusion is that the

$3,000.00 checks were not in fact the paychecks they purported to be, and were instead


        10
          Respondent excepts to the finding that the statements regarding income were “for
the purpose of staving off the foreclosure of the Fraidin family home,” because the
foreclosure was stayed automatically by the initial filing, independent of the documents
detailing Ms. Fraidin’s income. We disagree with the emphasis that Respondent places on
the instructions of each bankruptcy document. To the contrary, we agree with the hearing
judge that Respondent assisted Ms. Fraidin in filing bankruptcy documents containing false
statements. We further agree with the hearing judge that the purpose of the false statements
(relating to Ms. Fraidin’s purported employment, and otherwise), taken together, was to stop
the foreclosure of the family home. Moreover, we note that Respondent failed to present a
case before the hearing judge, at which time he could have made these arguments to the
hearing judge. Instead, the hearing judge was required to infer Respondent’s intent in
assisting in the falsification of documents based on the facts presented by Petitioner. Based
on the evidence presented, we conclude that the hearing judge did not err in finding that
Respondent and his wife “concocted a scheme” to prevent the foreclosure of the family
home. Accordingly, we overrule Respondent’s exception.
        11
         We note that the use of Respondent’s IOLTA account to issue purported paychecks
alone constitutes a violation of Rule 8.4, because Respondent used funds in his trust account
for an unauthorized purpose. See Attorney Grievance Comm’n v. Foltz, 411 Md. 359, 406,
983 A.2d 434, 462 (2009) (overruling the respondent’s exception to the hearing judge’s
conclusion that “by using a bank account designated as an attorney trust account for his
business and personal transactions, Respondent falsely represented that the funds in the
account were being held in trust for clients or client related matters, and therefore not
available to creditors, in violation of [Rule] 8.4(c)”).

                                             30
issued to Ms. Fraidin in order to convince the bankruptcy trustee that she had a regular

monthly income of $3,000.00. The falsified regular income would then affect Ms. Fraidin’s

Chapter 13 payment plan as determined by the trustee. Consistent with the conclusions of

the hearing judge, we agree that Respondent assisted his wife in submitting false documents

and used his trust account to commit fraud in the United States Bankruptcy Court.

       Respondent’s conduct is akin to that in Attorney Grievance Comm’n v. Snyder, 368
Md. 242, 793 A.2d 515 (2002), in which the respondent commingled funds in his client

escrow account and used that account to conceal assets from his creditors during the

pendency of his personal bankruptcy litigation. The respondent in Snyder also wrote checks

from his trust account for personal purposes. We held there that the respondent’s “well-

calculated attempt to conceal personal assets in conjunction with the bankruptcy proceedings

resulted in the commingling of funds . . . . It also involved dishonesty, fraud, deceit,

misrepresentation and conduct prejudicial to the administration of justice in violation of

[MLRPC] 8.4(c) and (d).” Snyder, 368 Md. at 261, 793 A.2d at 526.

       Similarly, in Attorney Grievance Comm’n v. Byrd, 408 Md. 449, 970 A.2d 870 (2009),

the attorney filed false business reports under oath in his personal bankruptcy proceeding.

There, we agreed with the hearing judge that the attorney’s false statements to the bankruptcy

court “manifestly involved dishonesty and was prejudicial to the administration of justice”

and that he violated Rule 8.4(b), (c), and (d) “by filing a false business report in

contravention of the law, and, in doing so, made false statements to the bankruptcy court and



                                             31
the Trustee.” Byrd, 408 Md. at 482, 970 A.2d at 889. Likewise, in Attorney Grievance

Comm’n v. Zodrow, 419 Md. 286, 19 A.3d 381 (2011), the hearing judge found a violation

of Rule 8.4 where the attorney failed to make pertinent disclosures regarding his assets and

debts during his personal bankruptcy case, and testified in a false and misleading manner.

We stated that the respondent’s misconduct was “one infected with fraud, deceit and

dishonesty.” Zodrow, 419 Md. at 305, 19 A.3d at 392 (quoting Attorney Grievance Comm’n

v. Willcher, 340 Md. 217, 220, 665 A.2d 1059, 1061 (1995)).12

       Based on our review of the case at bar, the record overwhelmingly supports the

hearing judge’s findings that the statements regarding Ms. Fraidin’s $3,000.00 monthly

income were false, and that Respondent assisted Ms. Fraidin in making those false statements

as contained in her bankruptcy filings and to the bankruptcy trustee. In addition, by

providing false support for Ms. Fraidin’s claims regarding her income in the form of checks

drawn on Respondent’s trust account, Respondent utilized his trust account to commit

bankruptcy fraud. Not unlike the situation in Snyder, Byrd, and Zodrow, we conclude that

Respondent’s conduct in the present case was “infected with fraud, deceit and dishonesty.”

Accordingly, we agree with the hearing judge that Respondent has violated Rule 8.4(a), (b),

(c), and (d).



       12
         We note that Zodrow was a reciprocal discipline case. Although the Colorado
Supreme Court had issued a term of suspension, this Court concluded that the respondent’s
intentional, dishonest conduct warranted disbarment. Zodrow, 419 Md. at 306, 19 A.3d at
393 (“[T]he current state of law in this State warrants substantially different discipline than
that imposed by Colorado.” (citation and quotations omitted)).

                                              32
                                          Sanctions

       In attorney discipline cases, the sanction imposed depends on the facts and

circumstances of each case, and in arriving at an appropriate sanction we “consider the nature

of the ethical duties violated in light of any aggravating or mitigating circumstances.”

Attorney Grievance Comm’n v. Paul, 423 Md. 268, 284, 31 A.3d 512, 522 (2011).

Accordingly, the sanctions imposed should be “commensurate with the nature and gravity

of the violations and the intent with which they were committed.” Attorney Grievance

Comm’n v. Stein, 373 Md. 531, 537, 819 A.2d 372, 375 (2003). Considering the facts and

circumstances of this case, we agree with Petitioner that the appropriate sanction is

disbarment.

       The misconduct in the instant case is twofold: (1) Respondent’s intentional

mishandling of his attorney trust account, and (2) Respondent’s role in assisting his wife in

the preparation of her bankruptcy documents, which included misrepresentations of fact for

the purpose of defrauding the United States Bankruptcy Court. It is the combination of

Respondent’s mishandling of his attorney trust accounts in conjunction with Respondent’s

conduct in relation to the bankruptcy proceedings resulting in his violations of MLRPC

8.4(a), (b), (c) and (d) that warrant the ultimate sanction in this case. See Attorney Grievance

Comm’n v. Siskind, 401 Md. 41, 74, 930 A.2d 328, 347 (2007) (“The gravity of misconduct

is not measured solely by the number of rules broken but is determined largely by the

lawyer’s conduct.”) (quoting Attorney Grievance Comm’n v. Briscoe, 357 Md. 554, 568, 745



                                              33
A.2d 1037, 1044 (2000)). We are particularly concerned that Respondent would resort to

such deception, commingling of personal funds and client funds, intentionally mishandle his

IOLTA account, and expose his clients to risks of loss to avert the foreclosure of his

property. As the record discloses, and as conceded by counsel, if Respondent had engaged

competent bankruptcy counsel, he could have easily achieved his goal within the bounds of

the law.

       “Candor and truthfulness are two of the most important moral character traits of a

lawyer.” Attorney Grievance Comm’n v. Myers, 333 Md. 440, 449, 635 A.2d 1315, 1319

(1994) (citations omitted). For that reason, “[w]e long have held that acts of dishonesty,

fraud, or misleading behavior may warrant a sanction of disbarment.” Siskind, 401 Md. at

75, 930 A.2d at 348. “Unlike matters relating to competency, diligence, and the like,

intentional dishonest conduct is closely entwined with the most important matters of basic

character to such a degree as to make intentional dishonest conduct by a lawyer almost

beyond excuse.” Attorney Grievance Comm’n v. Webster, 402 Md. 448, 473-74, 937 A.2d
161, 175-76 (2007) (citation and quotation omitted). Moreover, as we stated in Attorney

Grievance Comm’n v. Vanderlinde, 364 Md. 376, 773 A.2d 463 (2001), and have oft

repeated:

       [I]n cases of intentional dishonesty, misappropriation cases, fraud, stealing,
       serious criminal conduct and the like, we will not accept, as “compelling
       extenuating circumstances,” anything less than the most serious and utterly
       debilitating mental or physical health conditions, arising from any source that
       is the “root cause” of the misconduct and that also result in an attorney’s utter
       inability to conform his or her conduct in accordance with the law and with the

                                              34
          [MLRPC]. Only if the circumstances are that compelling, will we even
          consider imposing less than the most severe sanction of disbarment in cases of
          stealing, dishonesty, fraudulent conduct, the intentional misappropriation of
          funds or other serious criminal conduct, whether occurring in the practice of
          law, or otherwise.
364 Md. at 413-14, 773 A.2d at 485. For that reason, we held that disbarment was the

appropriate sanction in Attorney Grievance Comm’n v. Byrd, 408 Md. 449, 970 A.2d 870

(2009). In that case, where the respondent had committed a series of MLRPC violations, we

noted that the “most significant” was “his violations of [MLRPC] 8.4(b) and 8.4(c), by

committing perjury when he filed false business reports under oath in the bankruptcy

proceeding. . . . [and] this act alone warrants disbarment.” Byrd, 408 Md. at 483, 970 A.2d

at 889.

          Respondent asks that we impose a sanction of suspension with the right to apply for

reinstatement after some period of time, based on the fact that Respondent has been

practicing for twenty years with no prior complaints against him. Respondent, however, cites

to no cases where we have imposed such a sanction for an attorney’s intentional deceitful

conduct. Moreover, Respondent has not provided, nor did the hearing judge find, any

circumstances warranting mitigation in this case. On the other hand, Petitioner recommends

that we impose a sanction of disbarment. In arriving at that sanction, Petitioner asks that we

consider several aggravating factors, including Respondent’s dishonest or selfish motive, a

pattern of misconduct, bad faith obstruction of the disciplinary proceeding, refusal to

acknowledge wrongful nature of his conduct, substantial experience in the practice of law,



                                               35
and engaging in egregious criminal conduct.13

       We agree that the aggravating factors are implicated. Respondent’s motives in this

case were dishonest and selfish. Respondent obstructed the disciplinary investigation by

intentionally misrepresenting the facts to Bar Counsel.        Respondent also made false

statements and misrepresentations to Bar Counsel and to the hearing judge throughout the

disciplinary proceedings, particularly in regards to the use of his IOLTA account, his

representation of Ms. Fraidin in the credit card litigation, and his role in Ms. Fraidin’s

bankruptcy proceedings. Although Respondent has acknowledged his mishandling of his

attorney escrow account, he has failed to take responsibility for his actions relating to the

bankruptcy proceedings and the scheme he implemented with his wife to defraud the United




       13
          We have explained that for purposes of aggravating factors in sanctioning, “we tend
to rely on the factors included in Standard 9.22 of the American Bar Association Standards
for Imposing Lawyer Sanctions.” Attorney Grievance Comm’n v. Patton, 432 Md. 359, 379-
80, 69 A.3d 11, 23 (2013). Those factors include:
               (a) prior disciplinary offenses;
               (b) dishonest or selfish motive;
               (c) a pattern of misconduct;
               (d) multiple offenses;
               (e) bad faith obstruction of the disciplinary proceeding by
               intentionally failing to comply with rules or orders of the
               disciplinary agency;
               (f) submission of false evidence, false statements, or other
               deceptive practices during the disciplinary process;
               (g) refusal to acknowledge wrongful nature of conduct;
               (h) vulnerability of victim;
               (i) substantial experience in the practice of law;
               (j) indifference to making restitution;
               (k) illegal conduct, including that involving the use of controlled substances.

                                             36
States Bankruptcy Court. Taking into consideration the intentional mishandling of his trust

account, the deceitful nature of his conduct in relation to Ms. Fraidin’s bankruptcy matter,

and the aggravating factors, the appropriate sanction is disbarment.

                                          IT IS SO ORDERED; RESPONDENT SHALL
                                          PAY ALL COSTS AS TAXED BY THE
                                          CLERK OF THIS COURT, INCLUDING
                                          THE COSTS OF ALL TRANSCRIPTS,
                                          PURSUANT TO RULE 16-761, FOR WHICH
                                          SUM JUDGMENT IS ENTERED IN FAVOR
                                          O F T H E A T T O R N E Y G R IE V A N C E
                                          C O M M IS S IO N A G A IN ST M IC H A E L
                                          DAVID FRAIDIN.




                                            37